Appellant, defendant in the court below, advances three reasons in support of his argument that the general charge was erroneously given for plaintiff: (1) The lease was terminated by an agent of plaintiff, whose authority to do so was, under the evidence, a question of fact for the jury; (2) the statutes (Code, §§ 4260, 4263) confer jurisdiction of this action upon justices of the peace only in those cases where the lessee's possessory interest has terminated by the very terms of the lease itself, and not by the optional act of the lessor; and (3) the record does not affirmatively show that the justice of the peace before whom the suit was brought had jurisdiction of the cause.
1. It is true, as stated in brief of counsel, that —
"If the authority of the agent and its extent is not evidenced by a written instrument, but rests in parol and is amatter of disputed fact, then it becomes a question of fact for the jury, and not of law for the court." (Italics supplied.) Syndicate Ins. Co. v. Catchings, 104 Ala. 176, 188, 16 So. 46,50.
But the authority of W. E. Henley, who exercised for the plaintiff corporation the prerogative in question, was clearly not "a matter of disputed fact." He testified:
"I am now, and for a number of years back have been, vice president and superintendent of the plaintiff company. As such officer, now and for a number of years back, I have had entire charge of the plaintiff's business, and had charge of having leases [like this] executed, and all other matters pertainingto same. I also had during all this time entire charge of having notices [like this] signed and served. * * * The original was signed by me in my capacity as vice president and superintendent. I had authority to sign and serve it."
Henley was not a mere agent of his company, but was in fact its alter ego, and in the conduct of its business he could do everything appropriate to its ends and requirements. This we think was sufficient authority for the act in question. But, in addition to his general authority, he testified that he had specific authority thereto. This testimony, which was without dispute, left no room for conflicting inferences, and there was no question in that regard to be submitted to the jury.
2. In Vizard Inv. Co. v. Mobile, etc., Co., 197 Ala. 625,73 So. 328, construing section 4273 of the Code, which provides for special damages in double the amount of the annual rent in cases of forcible or unlawful retention of premises by a tenant "after the expiration of his term," we held that it was highly penal, and should be limited in its application "to the terms nominated in the contract of lease and its termination by the effluxion of time and its own limitation, and not otherwise," and denied its application to a termination by forfeiture based upon a provision of the contract.
Counsel for appellant conceive that that case supports his second contention as above *Page 372 
stated. It must be observed, however, that (1) the basis of that decision is the highly penal character of the statute there construed; and (2) the phrase in question — "the expiration of his term" — is quite different from the phrase in section 4263 defining the unlawful detainer of which jurisdiction is conferred on justices of the peace, viz. a withholding of the premises by the tenant "after the termination of his possessory interest." The latter phrase cannot be rationally construed as appellant would have it. To detain rented property after the right to possess it has been terminated, in whatever manner, the owner having duly demanded its surrender, is an unlawful detainer within the very terms of the statute, and within its remedial purposes.
The fact that the exercise of the jurisdiction may, in cases of forfeiture and cancellation, involve difficult questions of contractual interpretation and construction, not presented in cases of automatic termination, is no reason for denying the remedy in the former class of cases. Such questions may arise in any action on a contract in a justice's court, but the right of appeal and trial de novo is a sufficient insurance against the incapacity of the justice to understand and determine them correctly.
3. It is true that in proceedings before a justice of the peace his office records must show jurisdiction of the subject-matter and also of the person or thing. Cottingham v. Smith, 152 Ala. 664, 44 So. 864. But that requirement does not include a showing as to mere territorial jurisdiction, or venue, as it is more properly called. Section 4260 of the Code gives general jurisdiction in these cases to justices of the peace "of the county in which the offense is committed." The venue of the action is fixed by section 4267, and it must be brought before "a justice of the peace for the precinct in which the lands or tenements are situated." If the action be improperly brought as to venue, and the defendant fails to seasonably plead that objection in abatement, he thereby waives it. Woolf v. McGaugh, 175 Ala. 299, 57 So. 754; Hines v. Hines, 203 Ala. 633, 84 So. 712; Thompson v. U.S. Guano Co.,202 Ala. 327, 80 So. 409.
If the premises here sued for in fact lay in another precinct — which does not appear — defendant should have filed his plea in abatement in the justice's court. Failing to do so, the right was effectually lost. Woolf v. McGaugh, supra. The questions raised by appellant are without merit, and the application for rehearing must be overruled.
Application overruled.
All the Justices concur, except MILLER, J., not sitting.